                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


WENDELL LEONARD CRUSE,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:17-0485

ERNIE BLACKBURN, Sgt. Huntington
W.Va. Police Dept. #125 and
PAUL MATOVICH, Cpl. Huntington
W.Va. Police Dept. #418,

                              Defendants.


                                             ORDER


       Pending is Plaintiff’s Motion to Provide Documents Without Prepayment of Fees. ECF

No. 117. Rule 5.2 of this Court’s Pro Se Handbook provides that “[p]ro se litigants proceeding

without prepayment of fees and costs are not exempt from other fees and costs in their action,

including but not limited to copying and witness fees.” The rule further states that

               [i]t is important to realize that, even though you believe you cannot afford
               to pay for copies of documents, neither the Court nor the Clerk’s Office can
               make copies for you free of charge. Therefore, even if you are proceeding
               with an action without prepayment of fees and costs, copies of documents
               in the file of your action cannot be provided to you by the Clerk’s Office
               without a charge of $0.50 per page, which must be paid in advance.

Based upon this rule, the Motion is DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                              ENTER:         April 2, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
